We are satisfied that the jury’s verdict was warranted on the evidence presented. However, our decision is not to be construed as an approval of the manner in which counsel conducted the defense, particularly with respect to his summation. Defense counsel, of course, had every right to vigorously defend his case, but that privilege will not serve to excuse his attempt to discredit — by innuendo and insinuation — opposing counsel. There was no occasion for it in this case. While we believe the jury’s verdict would have been the same regardless of what was done, such conduct must be regarded as wholly unwarranted and unnecessary. Judgment unanimously affirmed on the facts, with costs and disbursements to respondent. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.